 1   Law Offices of Hadley & Fraulob
     230 Fifth Street
 2
     Marysville, CA 95901
     (530) 743-4458
 3

 4
     JOSEPH FRAULOB – State Bar #194355
     Attorney for Plaintiff
 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11                                                        Civil Action No: 2:19-cv-01770-AC
     Chao Vang,
12
                   Plaintiff,                        STIPULATION AND ORDER FOR
13                                                   EXTENSION OF TIME TO FILE
     v.                                              MOTION FOR SUMMARY JUDGMENT
14
     Commissioner of Social Security,
15
                   Defendant.
16
            IT IS HEREBY STIPULATED between the undersigned attorneys that Plaintiff is
17

18
     granted an extension of thirty days, through Monday, March 23, 2020, to file the Motion for

19   Summary Judgment.
20          IT IS HEREBY NOTED that this is plaintiff’s second extension requested.
21
     Dated: 02/20/2020                                      / s / Joseph Fraulob
22                                                          Joseph Fraulob
                                                            Attorney for Plaintiff
23

24   Dated: 02/20/2020                                      / s / Carolyn Chen
                                                            Carolyn Chen
25                                                          Special Assistant U.S. Attorney
                                                            Attorney for Defendant
26
     IT IS ORDERED.
27
     Date: 02/20/2020
28




                                                    -1-
